Citation Nr: 0106531	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-18 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied the benefit sought on appeal.  
The veteran, who had active service from November 1943 to 
November 1945, from July 1948 to July 1954, and from August 
1954 to August 1967, appealed that decision to the Board.    


FINDINGS OF FACT

1.  In an unappealed rating decision dated in April 1947, the 
RO denied service connection for a heart condition.

2.  The evidence associated with the claims file following 
the April 1947 rating decision is neither cumulative nor 
redundant of evidence already of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
heart condition.


CONCLUSIONS OF LAW

1.  The April 1947 rating decision that denied service 
connection for a heart condition was final.  38 U.S.C.A. § 
7105(c)(West 1991 & Supp 2000).  

2.  The evidence associated with the claims file since the 
April 1947 denial is new and material, and the requirements 
to reopen the claim of entitlement to service connection for 
a heart condition have been met.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a heart condition.  A 
review of the record reveals that in an April 1947 rating 
decision, the RO denied service connection for a heart 
condition claimed as "nervous heart."  The veteran was 
notified of that decision, along with his appellate rights, 
but did not initiate a timely appeal as to that decision, and 
it became final.  38 U.S.C.A. §7105(c).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. §5108; 38 C.F.R. §3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. §3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §5107) (eliminates the concept of a 
well-grounded claim).

In the present case, the Board finds that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for a heart condition.  The basis for the 
April 1947 denial of service connection for a nervous heart 
condition was that there was no record of treatment for a 
heart disorder in service, and no related defects noted upon 
discharge.  Since that rating decision the veteran reenlisted 
in the military and served until his retirement in August 
1967.

Also after that rating decision, the development of the 
record continued and resulted in additional evidence being 
associated with this claims file.  Among that evidence, and 
of particular import to the Board's decision here is a letter 
dated in July 1999 from the veteran's treating physician 
stating that, "[the veteran] is convinced that his heart 
problems started at that time and it does seem to be a fact.  
He also believes that his heart problems were caused by his 
military service.  I certainly no evidence to believe this is 
not so."  The foregoing statement was not in the record at 
the time of the April 1947 denial, and as such, the Board 
finds that the evidence is new.  While clarification as to 
the letter's intended meaning-as discussed below-is 
merited, the physician's apparent suggestion of a possible 
link between something that occurred in service and the 
present heart condition is enough to trigger reopening the 
prior claim.  The Board finds that the letter bears directly 
and substantially upon the specific matter under 
consideration, and thus is material.  The Board further finds 
that this new and material evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

While the treating physician's letter alone merits reopening 
this claim, in it's absence a reopening would nevertheless be 
appropriate in light of the additional service medical 
records associated with the file after 1947.  These service 
medical records reveal several post-1947 instances in which 
the veteran sought treatment for complaints of heart 
palpitations, fainting, tight chest, hyperventilation and 
difficulty breathing.  In particular, a record of the 
veteran's July 1951 discharge and re-enlistment examination 
reflects a history of hospitalization in 1949 for cardiac 
arrhythmia.  Also part of the service medical records is a 
1963 treatment record reflecting the veteran's referral for a 
history of palpitations and a diagnosis of minor cardiac 
arrhythmia of unknown etiology.  This evidence bears directly 
and substantially on the existence of an in-service injury or 
disease that could have been connected to the present heart 
condition-the lack of evidence of such an in-service injury 
being the basis of the 1947 decision.  This evidence is more 
significant when combined with the treating physician's 
letter suggesting a possible connection between something in 
service and the present heart condition.  Thus, the Board 
finds that this evidence is both new and material and so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, the claim for 
entitlement to service connection for a heart disorder is 
reopened.


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a heart 
condition, the appeal is granted to this extent only.


REMAND

As the Board finds that the claim for service connection for 
a heart disorder is reopened, the Board must ensure that the 
duty to assist has been satisfied.  

As referenced in the decision above, the Board is of the 
opinion that the private treating physician's July 1999 
letter requires clarification.  Specifically, it appears that 
the private physician suggested a relationship between a 
current heart disorder and the veteran's military service, 
although this is not entirely clear.  Clarification on this 
point would be helpful, including any supporting clinical 
findings. 

Further, the Board notes the absence of a current VA 
examination of the veteran with respect to his heart.  While 
a March 1998 report on a chest x-rays is a matter of record, 
that report offers no opinion as to a relationship between 
any current heart disorder and the veteran's service.  
Additionally, the x-ray report indicates that prior x-rays-
which the report noted would have been helpful-were not 
available for comparison.  As such, the Board finds that a 
current VA examination of the heart would be helpful, 
including x-rays, and that the veteran's claims file should 
be made available to the examiner(s) so that prior records 
can be reviewed and compared to any current findings.

Moreover, the Board notes that during the pendency of this 
appeal, a new law was enacted, entitled the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law removed the 
prior "well-grounded" requirement, and essentially 
heightened the VA's duty to assist claimants establish claims 
for VA benefits.  In light of the amended law, which is more 
favorable to the veteran than the prior law, the Board finds 
that additional development must be completed in this appeal 
before the Board proceeds with appellate disposition.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (when a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply). 

Accordingly, the case is REMANDED to the RO for the following 
action:   

1.  The RO should contact the veteran, 
and request him to provide the names and 
addresses of any medical providers, both 
VA and non-VA, who have treated him for 
the claimed disorder, and whose records 
are not currently in his claims file.  
The RO should assist the veteran in 
obtaining copies of any relevant records.  
All requests for records, including both 
positive and negative responses to those 
requests, should be clearly documented in 
the veteran's claims file.  

2.  The RO should contact the private 
physician who authored the July 1999 
letter, and request that he provide 
clarification as his opinion set forth in 
that letter.  Specifically, the RO should 
ask the physician to comment on whether 
there was any causal relationship between 
the veteran's current heart disorder, if 
any, and an incident of his military 
service.  The doctor should be requested 
to provide any related treatment records, 
and/or any supporting clinical findings 
for his statement. 

3.  The veteran should be afforded a VA 
examination by a qualified examiner to 
ascertain the nature and extent of any 
presently existing heart condition.  The 
examiner should be provided a copy of the 
claims file and any additional evidence 
obtained through further development 
requested in this remand.  The examiner 
is requested to render an opinion as to 
whether the veteran's present heart 
condition, if any, is connected to any 
in-service treatment for the heart, or 
any other in-service incident.  The 
examiner is also requested to comment on 
whether the veteran manifested a heart 
disorder within the first year following 
service separation, and if so, what type 
of disorder, and to what degree the 
disorder was manifested.  Any tests or 
studies deemed necessary by the examiner 
should be accomplished.  

4.  Upon completion of the requested 
development, the RO should again review 
the case on the basis of the additional 
evidence obtained.  The RO should 
undertake any further action required to 
comply with the notice and development 
requirements of the Veterans Claims 
Assistance Act of 2000.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet.App. 369 (1999).  No action is required of the veteran 
until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. §20.1100(b) (2000).

 


